Title: To John Adams from the Comte de Vergennes, 24 February 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


     Versailles, 24 February 1780.
     printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:251–252
     Replying to John Adams’ letter of 19 Feb. (calendared above), Vergennes noted that Adams’ account of his commissions agreed with that of Conrad Alexander Gérard and that the most important aspect of his mission, the negotiation of a peace treaty, would be announced in the Gazette de France. Adams might also publicize the peace commission in the Dutch papers, but should first send Vergennes a copy of any such article. Regarding Adams’ commission to negotiate an Anglo-American commercial treaty, Vergennes advised him not to disclose it to anyone and in particular to do everything possible to prevent the British ministry from learning of it. Finally, Vergennes declared that since he was certain that Adams’ instructions were in conformity with the Franco-American treaties, there was no need for him to see them.
     Years later Adams analyzed Vergennes’ motives for offering him the advice in this letter. He noted that although he had seen no reason “for concealing one of my Commissions more than the other,” he had thought it prudent to follow Vergennes’ counsel. He believed, however, that the letter was early evidence of Vergennes’ determination to have the commission to negotiate a commercial treaty annulled. According to Adams, Vergennes’ success in that undertaking indicated that it was France’s policy “to keep Us embroiled with England as much and as long as possible, even after a Peace” (same, 4:252–253).
    